Citation Nr: 0029958	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-16 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
unauthorized private inpatient hospital care for the veteran 
from October 2, 1998, through October 5, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969 and from April 1970 to April 1973.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the 
originating agency.

2.  From October 2, 1998, through October 5, 1998, the 
veteran was hospitalized at Cox Medical Center.

3.  Payment or reimbursement of the cost of private medical 
care provided at Cox Medical Center from October 2, 1998, 
through October 5, 1998, was not authorized prior to 
admission.

4.  The care provided the veteran at Cox Medical Center from 
October 2, 1998, through October 5, 1998, was not due to a 
medical emergency of such nature that delay would have been 
hazardous to the veteran's life or health.


CONCLUSION OF LAW

The criteria for reimbursement or payment for the cost of the 
veteran's unauthorized private inpatient hospital care from 
October 2, 1998, through October 5, 1998, have not been met.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. §§ 17.54, 17.120 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained by the RO.  Indeed, the veteran cites no outstanding 
evidence which could support his claim.  

The evidence shows that on October 2, 1998, the veteran was 
admitted to Cox Medical Center for acute suppurative 
cholecystitis with cystic duct outlet obstruction secondary 
to impacted calculi.  He now seeks reimbursement for the cost 
of that hospitalization.  

The admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  38 C.F.R. § 17.54.  Payment 
or reimbursement of the expenses of care not so authorized 
may be subsequently approved, provided that 1) the treatment 
is for a qualifying disability, which may include any 
disability of a veteran who has a total disability, permanent 
in nature, resulting from a service-connected disability; 2) 
the admission is due to a medical emergency of such nature 
that delay would be hazardous to the veteran's life or 
health; and 3) VA or other federal facilities were not 
feasibly available or an attempt to use them before hand or 
to receive prior authorization for the required services 
would not have been reasonable, sound, wise, or practicable, 
or treatment had been or would have been refused.  In order 
for a claim of reimbursement of the costs of non-VA 
hospitalization to be met, all of the criteria must be met.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

In this case, there is no evidence that the veteran had prior 
authorization for his period of hospitalization at Cox 
Medical Center from October 2, 1998, through October 5, 1998.  
The veteran contends, however, that his admission was due to 
a gall bladder disorder which was life threatening in nature 
and which required surgery soon after his admission.  In this 
regard, he notes that the VA medical center, where he usually 
received treatment, misdiagnosed the condition.  Although the 
veteran required surgery for his gall bladder disorder, that 
fact alone is not dispositive of the issue.  Rather, it is 
the veteran's condition at the time of his admission to the 
hospital which is critical to the determination of whether an 
emergency situation existed.

On the admission form used by Cox Medical Center, it was 
noted that on September 29, 1998, the veteran had been 
hospitalized for intractable nausea and vomiting.  
Computerized tomography revealed a thickened gall bladder 
wall with a stone.  It was felt that such finding was related 
but that it was not urgent.  Therefore the veteran was sent 
home to follow up with the surgical service in a week.  
However, on the morning of October 2, 1998, the veteran 
returned to the hospital by car and reported vomiting and 
increased pain in the right upper quadrant.  A consultation 
with the surgical service revealed acute cholecystitis, 
cholelithiasis, with an acute exacerbation of biliary colic 
secondary to cholecystitis.  He was continued on antibiotics 
and pain medication until the next day when surgery could be 
performed.  On October 3, 1998, the veteran underwent an open 
cholecystectomy and an acutely inflamed gallbladder was noted 
and taken out.  He recovered well with no complications and 
was discharged home on October 5, 1998. 

Although the veteran was admitted to the hospital on October 
2, 1998, for acute cholecystitis, the evidence shows that his 
condition had been present for several days, and there was no 
evidence as to why he could not receive treatment for that 
disability at the nearest VA facility.  He states that VA had 
misdiagnosed the problem as reflux; however, there is simply 
no evidence that he ever went to VA for his gastrointestinal 
problems at any time from September 29, 1998, to October 2, 
1998.  Moreover, it should be noted that reflux was thought 
to be the cause of some of his symptoms during his initial 
treatment at Cox Medical Center on September 29, 1998.  There 
is also no evidence that when admitted on October 2, 1998, 
the veteran's condition constituted an emergency.  Although 
he was admitted from the emergency room, his highest level of 
triage care was reported as urgent rather than emergent or 
critical.  While he required antibiotics and pain medication, 
surgery was not performed until the following day.  

There is simply no competent evidence that the veteran's 
situation on October 2, 1998, was so dire that delay would 
have been hazardous to his life or health or that it 
prevented him from traveling to the nearest VA facility.  The 
only reports of an emergency situation come from the veteran; 
however, he is not qualified to render such an opinion, as it 
requires medical expertise which he does not have.  Without 
more, his opinion cannot be considered competent evidence to 
support a grant of service connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In light of the foregoing, the veteran's hospitalization does 
not meet the emergency criteria for reimbursement of his 
hospital expenses contracted during the period from 
October 2, 1998, to October 5, 1998.  Therefore, the appeal 
is denied.  In arriving at this decision, the Board does not 
reach any conclusion with respect to the other criteria noted 
above.  In this regard, the Board must emphasize that in 
order for a claim of reimbursement of the costs of non-VA 
hospitalization to be met, all of the criteria must be met.  
Otherwise, as here, the claim must fail. 


ORDER

Entitlement to reimbursement or payment for the cost of the 
veteran's unauthorized private inpatient hospital care from 
October 2, 1998, through October 5, 1998, is denied.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

